COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                            CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                        WWW.TXCOURTS.GOV/4THCOA.ASPX                            TELEPHONE
PATRICIA O. ALVAREZ                                                                              (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                   FACSIMILE NO.
  JUSTICES                                                                                       (210) 335-2762


                                                 August 5, 2015


       Scott Monroe                                                   Gary F. Churak
       District Attorney - 198th Judicial District                    Law Offices Of Gary F. Churak
       402 Clearwater Paseo                                           14310 Northbrook Dr, Suite 210
       Suite 500                                                      San Antonio, TX 78232
       Kerrville, TX 78028                                            * DELIVERED VIA E-MAIL *
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:        04-14-00560-CR
              Trial Court Case Number:        B13637
              Style:                          Vernon Travis v. The State of Texas


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Tuesday, September 8, 2015, before a panel consisting of Justice Rebeca C. Martinez,
       Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa .

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                            ____________________________
                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853